—In a proceeding pursuant to Family Court Act article 8, Ernest Clark appeals from an order of the Family Court, Richmond County (Meyer, J.), dated September 22, 1994, which found him to be in willful violation of an order of protection and sentenced him to 60 days in jail.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738). Balletta, J. P., O’Brien, Ritter, Pizzuto and Altman, JJ., concur.